862 F.2d 869Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward A. GANEY, Jr., Petitioner-Appellant,v.David W. CHESTER;  Attorney General of North Carolina,Respondents-Appellees.
No. 87-7326.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 13, 1988.Decided:  Nov. 14, 1988.

Edward A. Ganey, Jr., appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellees.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Edward Ganey appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
We note that two of the claims which Ganey deleted from his petition for lack of exhaustion appear to have been exhausted, as they were raised in his 1985 motion for appropriate relief.  The claims are:  ineffective assistance of counsel in that an erroneous psychiatric report was used and failure to disclose evidence favorable to Ganey (murder weapon was not fingerprinted).  Neither of these claims provides a basis for relief.  The psychiatric report merely determined that Ganey was competent to stand trial.  It was not used as evidence;  nor was the murder weapon.  Ganey was convicted on his own plea of guilty.


3
We remand these two claims to the district court so that the district court may modify its judgment to deny the claims on their merits.  With respect to all other claims, we affirm on the reasoning of the district court.  Ganey v. Chester, C/A No. 86-995-HC (E.D.N.C. Sept. 16, 1987).  Ganey's motion for sanctions is denied;  his motion to consolidate is denied;  his motion to file supplementary materials is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED AS MODIFIED.